Citation Nr: 1736017	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back condition.  

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to February 1977 and September 1990 to August 1991 with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2012 and April 2012 rating decisions issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his low back disability is related to his military service.

The Veteran's service treatment records are silent as to any injury to his back while on active duty or training.  However, the Veteran has reported that his injury was a result of a fall from a 5-ton truck with all of his gear, while serving in Operation Desert Shield/Desert Storm.  See June 2017 IHP; November 2012 Lay Statement.  The Veteran also submitted a buddy statement from a fellow service member that witnessed the Veteran falling and injuring his back in service.  See Buddy Statement.  The Veteran's post-service medical records indicate treatment for low back pain with the notation of degenerative condition of his lower back.  See March 2012 Private Medical Records; July 2016 SSA Medical Records.  Based on the evidence, the Board finds that a VA examination is necessary to determine any relationship between his low back disability and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).; see also 38 C.F.R. § 3.159 (c) (4) (2016).  

With regards to the entitlement to an initial increased rating for service-connected PTSD in excess of 50 percent disabling, the Board finds that Veteran should be afforded another examination to determine the current severity of the Veteran's PTSD.  

The Veteran was recently afforded with a VA examination in June 2016.  However, the Board finds the June 2016 examination inadequate.  In his opinion, the examiner cautioned the use of the DSM criteria in providing his opinion, however the Veteran is already service-connected for PTSD, such that the only relevant inquiry here is the severity of his PTSD, as determined by the symptoms set forth in Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Additionally, the examiner cited unreliability from available sources as the justification for not reporting the Veteran's PTSD symptoms.  The Board notes that Veterans are generally competent to provide testimony as to their symptomology, therefore if the examiner's assertion is that he finds the Veteran's statements are unreliable, the Board must be provided with the examiner's justification.  Thus, a new examination is needed to determine the currently severity of the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA examination to determine the etiology of Veteran's low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran.  

Please address the following with regards to Veteran's periods of active service.

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back condition, began in service, was caused by service, or is otherwise related to service?

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should consider the lay testimony of record.  Specifically, please address the Veteran's contention that his back was injured as a result of falling from a truck in full gear.  See November 2012 Lay Statement and November 2012 Buddy Statement.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Afford the Veteran a VA psychiatric examination to determine the current severity of his PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is requested to address the impact that the Veteran's disability has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's psychiatric disability has on his ability to perform physical and sedentary tasks. 

A complete rationale should be given for any opinion provided.  

The examiner should consider the lay testimony of record.  
Generally, a Veteran is competent to report their symptomology, however if the examiner finds an issue with the reliability of the Veteran's statements, the examiner must include an explanation of why reliability is at issue.  

3.  After completing the above, readjudicated the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



